 Case 2:20-cv-13047-SJM-APP ECF No. 14, PageID.396 Filed 06/15/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

STEVE SLAVENS, FRANK SLAVENS )
and KEVIN LEVY, individually and as            )
representatives of a class of participants and )   Case No. 2:20-cv-13047
beneficiaries on behalf of the Meritor         )
401(k) Plan,                                   )   Hon. Stephen J. Murphy, III
                                               )
                              Plaintiffs,      )   Mag. Anthony P. Patti
                                               )
v.                                             )
                                               )
MERITOR INC., the BOARD OF                     )
DIRECTORS OF MERITOR, INC., the                )
MERITOR, INC. EMPLOYEE BENEFITS )
COMMITTEE, MIKE LEI, TIMOTHY                   )
HEFFRON, and JOHN DOES 1-30,                   )
                                               )
                               Defendants. )
                                               )
       STIPULATION AND JOINT MOTION TO FILE PLAINTIFFS’
      PROPOSED SECOND AMENDED COMPLAINT AND SETTING
          DEFENDANTS’ DEADLINE TO RESPOND TO SAME

       Plaintiffs Steve Slavens, Frank Slavens, and Kevin Levy (“Plaintiffs”) and

Defendants Meritor Inc., the Board of Directors of Meritor, Inc., the Meritor Inc.

Employee Benefits Committee, Mike Lei, and Timothy Heffron (“Defendants”)

hereby stipulate and jointly move the Court (1) to permit Plaintiffs to file their

Second Amended Complaint, and (2) to grant Defendants 60 days to answer or

otherwise plead in response to the Second Amended Complaint, once filed. In

support, the parties state as follows:
Case 2:20-cv-13047-SJM-APP ECF No. 14, PageID.397 Filed 06/15/21 Page 2 of 4




      1.     On November 13, 2020, Plaintiffs filed a Class Action Complaint

(“Original Complaint”) in the above-captioned matter, asserting claims for breach

of fiduciary during under the Employee Retirement Income Security Act (ERISA),

29 U.S.C. §§ 1104(a), 1132(a)(2)-(3), in connection with Defendants’ alleged

mismanagement of the Meritor Savings Plan (“Plan”). ECF No. 1.

      2.     Before service of the Original Complaint, Defendants sent Plaintiffs a

letter identifying allegations in the Original Complaint that Defendants believed

were unsupported, attaching 44 documents in support of these points, and asking

that Plaintiffs withdraw the Original Complaint.

      3.     On April 16, 2021, after reviewing Defendants’ letter and documents,

Plaintiffs filed the First Amended Complaint, which added allegations concerning

excessive costs for recordkeeping and other administrative services. ECF No. 10.

Defendants’ current deadline to respond is June 21, 2021. ECF No. 12.

      4.     After analyzing the First Amended Complaint, Defendants served on

Plaintiffs a letter identifying six specific allegations in the First Amended Complaint

that Defendants believe to be asserted in violation of Federal Rule of Civil Procedure

11(b)(2)-(3), and demanding that Plaintiffs withdraw the First Amended Complaint,

or take other corrective action.

      5.     Although Plaintiffs deny that any allegations in the First Amended

Complaint violate Federal Rule of Civil Procedure 11(b)(2)-(3), in response to
Case 2:20-cv-13047-SJM-APP ECF No. 14, PageID.398 Filed 06/15/21 Page 3 of 4




Defendants’ April 29th letter, Plaintiffs have prepared the attached Second Amended

Complaint to address the issues raised by Defendants. Defendants hereby stipulate

to the filing of the Second Amended Complaint, in accordance with Federal Rule of

Civil Procedure 15(a)(2).

      6.     Additionally, since Plaintiffs first proposed the Second Amended

Complaint to Defendants, the parties have engaged in good-faith discussions to

explore a potential early resolution of this matter. Both to permit the parties

sufficient time to determine whether a resolution can be reached and to allow

Defendants sufficient time to formulate and prepare their response to the Second

Amended Complaint, the parties jointly request that the Court impose a 62-day

deadline, up to and including August 16, 2021, for Defendants to answer or

otherwise plead in response to the accompanying Second Amended Complaint.

      7.     None of the parties will be prejudiced by the filing of the Second

Amended Complaint or allowing Defendants additional time to respond to the

Second Amended Complaint.

      WHEREFORE, the parties to the above-captioned action stipulate pursuant to

Fed. R. Civ. P. 15(a)(2) that Plaintiffs may file the accompanying Second Amended

Complaint. The parties further respectfully request that the Court set a deadline 62-

days after filing the Second Amended Complaint, up to and including August 16,

2021, for Defendants to answer or otherwise plead in response.
Case 2:20-cv-13047-SJM-APP ECF No. 14, PageID.399 Filed 06/15/21 Page 4 of 4




STIPULATED TO AND APPROVED BY:


DATED: June 15, 2021


                                   By: /s/ David H. Fink
                                   David H. Fink (P28235)
                                   Nathan J. Fink (P75185)
                                   FINK BRESSACK
                                   38500 Woodward Ave., Suite 350
                                   Bloomfield Hills, MI 48304
                                   Phone: (248) 971-2500
                                   dfink@finkbressack.com
                                   nfink@finkbressack.com

                                   Eric Lechtzin (Federal Bar I.D. # 62096PA)
                                   Mark H. Edelson
                                   EDELSON LECHTZIN LLP
                                   3 Terry Drive, Suite 205
                                   Newtown, PA 18940
                                   Phone: (215) 867-2399
                                   elechtzin@edelson-law.com

                                   Counsel for Plaintiffs

                                   By: /s/Samuel D. Block
                                   Samuel D. Block (IL 6302664)
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   77 West Wacker Drive, Fifth Floor
                                   Chicago, IL 60601
                                   Phone: 312-324-1000
                                   samuel.block@morganlewis.com

                                   Counsel for Defendants
